DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to amendments filed on 03/04/2022.
Claims 1 – 10 were previously pending.  Claims 1 and 10 have been amended.  Claims 11 and 12 are new.  Claims 1 – 12 are currently pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is acknowledged and being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-127971 filed in Japan on 07/09/2019.

Response to Arguments
Drawings:
	The drawing(s) filed on 30 June 2020 are accepted by the Examiner as noted on PTOL-326 Office Action Summary with Paper No./Mail Date 2021005.  No corrections or amendments of the drawings are necessary.  

35 USC § 101:
Applicant’s arguments with respect to the rejection under 35 U.S.C. 101, see pages 12 - 14 of Applicant’s Arguments/Remarks, have been fully considered but they are not persuasive.  
Applicant argues on page 13, that the remote operation of the information processing terminal through operations performed on a graphical user interface displayed at a progress management terminal by the first user relates to subject matter that is incapable of being performed in the human mind. Examiner respectfully notes that as detailed in the previous office action, and below, the judicial set forth or described in the claim limitations constitute certain methods of organizing human activity, including managing personal behavior or relationships or interactions between people as laid out in the 2019 PEG, which is an abstract idea. 
Examiner also notes, as outlined below, that the physical components recited represent generic computer implementation of the abstract ideas, and, but for the requirement to implement the abstract ideas on such components, the claims do no more than recite one or more abstract ideas of managing interactions between people. Since the claims clearly set forth and describe certain methods of organizing human activity for managing interactions between people, the additional elements are further examined, as outlined below, in Step 2A prong 2 and Step 2B to determine if the recited judicial exception has been integrated into a practical application or amount to significantly more than the judicial exception.  As outlined below in the analysis of the additional elements, simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  For the reasons stated above, Examiner respectfully finds Applicant’s arguments unpersuasive and maintains the rejection under U.S.C. 101.
Applicant next argues, see page 13 of Applicant’s response, that dependent claims 2 – 9 of independent claim 1 are similarly eligible subject matter.  As stated in the arguments above, the examiner is maintaining the rejection for claim 1 under 35 USC 101. Therefore claims 2 - 9 remain rejected.
Applicant next argues, see page 13 of Applicant’s response, that independent claim 10, which is parallel in nature to independent claim 1 is similarly eligible. As stated in the arguments above, the examiner is maintaining the rejection for claim 1 under 35 USC 101. Therefore, Examiner respectfully maintains the rejection of claim 10.

35 USC § 112(b):
Applicant's arguments, see page 14 of Applicant’s Remarks, with respect to claims 1 – 10 rejected under 35 U.S.C. 112(b) have been considered and are persuasive.  The rejection under 35 U.S.C. 112(b) has been withdrawn. 

35 USC § 103:
Applicant's arguments with respect to the rejection of claims 1 – 10 under 35 U.S.C. 103 have been fully considered but are not persuasive. As detailed below, Holmes teaches the newly amended limitations of independent claims 1 and 10.  As the examiner is maintaining the rejection of independent claim 1, previously presented dependent claims 2 – 9 therefore remain rejected.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a method and a system for resource management.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Claim 1 recites limitations that are certain methods of organizing human activity for managing interactions between people.  Claim 1 recites:
A resource management system that includes: 
a progress management terminal, 
an information processing terminal, and 
an information processing apparatus, 
wherein the progress management terminal and the information processing terminal communicate with the information processing apparatus through a network,  
the information processing apparatus comprising: 
a processor; and
a memory storing program instructions that cause the processor to 
receive a first issue sent from the progress management terminal via the network, the first issue being sent in response to an operation of a first button, the first button being shown on a first graphical user interface of a resource managing screen that is displayed at the progress management terminal, by a first user, the first issue indicating that the first button is depressed, 
receive a second issue sent from the information processing terminal via the network, the second issue being sent in response to an operation of a second button, the second button being shown on a second graphical user interface of a resource use screen that is displayed at the information processing terminal, by a second user, the second issue indicating that the second button is depressed, and 
update progress management information, stored at the information processing apparatus, in response to receiving the second issue, the progress management information indicating a status of tasks in a reception workflow associated with the progress management information, 
wherein the first graphical user interface of the resource managing screen includes buttons that correspond to tasks in the reception workflow for the progress management information, 
the information processing apparatus causes the progress management terminal to display the updated status of the tasks associated with the progress management information on the first graphical user interface based on the updated progress management information, the updated status of a task from among the tasks associated with the progress management information being indicated by a change in appearance of a corresponding button included in the first graphical user interface, 
the first user does not utilize the resource, 
the second user is different from the first user, and the second user utilizes the resource, 
the processor updates the progress management information stored at the information processing apparatus in response to receiving the first issue when the second issue has not been received from the information processing terminal, and transmits the updated progress management information to the information processing terminal via the network, and 
the information processing terminal updates at least a current status field included in the second graphical user interface to reflect a use status of the resource indicated in the updated progress management information received from the information processing apparatus.
The limitations of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers managing interactions between people with respect to monitoring or managing tasks associated with a resource, which is an abstract idea.  The remaining limitations are considered additional elements that are further evaluated in Step 2A Prong 2 and step 2B under the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because the additional elements of a progress management terminal, an information processing terminal, an information processing apparatus, a network,	a processor, a memory storing program instructions, a first button, the first button being shown on a first graphical user interface of a resource managing screen that is displayed at the progress management terminal, and a second button, the second button being shown on a second graphical user interface of a resource use screen that is displayed at the information processing terminal are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  See MPEP 2106.05(f). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claim is not patent eligible. 
Claim 10 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2 – 9 and 11 - 12 are dependents of claim 1 and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  Dependent claims 2 – 4, 6 – 7, and 11 – 12 recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Claim 5 recites an additional element of “an electronic device”.  Claim 8 recites the additional elements of “browser application” and “software application”.  Claim 9 recites the additional element of “a standby screen”.  Similar to the analysis for claim 1, the judicial exception is not integrated into a practical application because the additional elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 7 and 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170357917 A1 to Holmes et al (hereafter Holmes) in view of US 20160300413 A1 to Robertson et al (hereafter Robertson). 

Holmes teaches the following limitations of claim 1, 
Claim 1.  A resource management system that includes a progress management terminal, an information processing terminal, and an information processing apparatus, wherein the progress management terminal and the information processing terminal communicate with the information processing apparatus through a network,  (Holmes [0207] “In some embodiments, the controller 510 (i.e. information processing apparatus) obtains information from and provides scheduling information to the first devices 502 (i.e. information processing terminal) and the second devices 504 (i.e. progress management terminal) through a network 515”) the information processing apparatus comprising: 
a processor; and ([0203] “…controller 510 includes one or more processors…”)
a memory storing program instructions that cause the processor to ([0203] “…controller 510 includes […] non-transitory memory”)
receive a first issue sent from the progress management terminal via the network, the first issue being sent in response to an operation of a first button, the first button being shown on a first graphical user interface of a resource managing screen that is displayed at the progress management terminal, by a first user, the first issue indicating that the first button is depressed, ([0208] teaches a first device (i.e. progress management terminal) or second device can be used to check-in to a conference room, which “sends a message to the controller indicating that meeting space 1, building A is unavailable”. See also FIG. 6A and [0215] “schedule affordance 618, which, when activated (e.g., with an upward swipe gesture or a predefined gesture such as a one finger tap gesture), causes a reservation schedule associated with meeting space 1, building A to be displayed”.  See also FIG. 5A and [0207] teaching the network connection of the devices, “In some embodiments, the controller 510 obtains information from and provides scheduling information to the first devices 502 and the second devices 504 through a network 515 which includes any LAN and/or WAN such as an intranet, an extranet, a virtual private network, and/or portions of the Internet.”)
receive a second issue sent from the information processing terminal via the network, the second issue being sent in response to an operation of a second button, the second button being shown on a second graphical user interface of a resource use screen that is displayed at the information processing terminal, by a second user, the second issue indicating that the second button is depressed, and ([0208] teaches a first device or second device (i.e. information processing terminal) can be used to check-in to a conference room, which “sends a message to the controller indicating that meeting space 1, building A is unavailable”.  See also FIG. 7A and [0253] “schedule affordance 618, which, when activated (e.g., with an upward swipe gesture or a predefined gesture such as a one finger tap gesture), causes a reservation schedule associated with meeting space 1, building A to be displayed”.  See also FIG. 5A and [0207] “In some embodiments, the controller 510 obtains information from and provides scheduling information to the first devices 502 and the second devices 504 through a network 515 which includes any LAN and/or WAN such as an intranet, an extranet, a virtual private network, and/or portions of the Internet.”)
update progress management information, stored at the information processing apparatus, in response to receiving the second issue, the progress management information indicating a status of tasks in a reception workflow associated with the progress management information, ([0203] “…the controller 510 maintains and manages the scheduling database 525, which includes reservation schedules for each of the one or more meeting spaces.”  [0207] “In some embodiments, the controller 510 obtains information from and provides scheduling information to the first devices 502 and the second devices 504 through a network 515…”  [0208] “…the controller 510 updates the scheduling database 525 to reflect the unavailability of meeting space 1, building A for the next hour.”)
wherein:
the first graphical user interface of the resource managing screen includes buttons that correspond to tasks in the reception workflow for the progress management information, ([0825] FIG. 29A shows a device displaying a meeting manifest interface 2901 (e.g., associated with an ongoing meeting). As one example, the device displaying the meeting manifest interface 2901 corresponds to […] the first device 502-A-1 in FIGS. 5A-5B…”  [0827] “As shown in FIG. 29A, the meeting manifest interface 2901 (e.g., similar to the meeting manifest interface 750 in FIG. 7D and the meeting manifest interface1858 in FIG. 18D) shows details associated with an ongoing meeting entitled “Quarterly Update Mtg.””)
the information processing apparatus causes the progress management terminal to display the updated status of the tasks associated with the progress management information on the first graphical user interface based on the updated progress management information, ([0063] “In some embodiments, an action detected by the first device that changes reservation information causes the second device (and potentially also the first device) to update its user interface.”  [0220] “According to some embodiments, the status indicator 614 indicates “MEETING IN PROGRESS” when the user checks-in to an existing reservation while the meeting space is available and the current time is between the early check-in threshold 622 and the reservation start time. In some embodiments, the status indicator 614 indicates “MEETING STARTING SOON” when the user checks-in to an existing reservation while the meeting space is available and the current time is between the early check-in threshold 622 and the reservation start time. As shown in FIG. 6B, the claiming affordance 616 is disabled (e.g., no longer displayed) in response to the left-to-right swipe gesture over the claiming affordance 616 in FIG. 6A.”)
the updated status of a task from among the tasks associated with the progress management information being indicated by a change in appearance of a corresponding button included in the first graphical user interface, ([0227] “FIG. 6H illustrates a state in which the claiming affordance 616 is disabled within the meeting status interface 605.  […] meeting space 1, building A is reserved by person Y from 9:30 to 10:00 and reserved by person X from 10:00 to 11:00. As shown in FIG. 6H, the status indicator 614 indicates “MEETING IN PROGRESS” because meeting space 1, building A is unavailable until 10:00 based on the current time (e.g., 9:40). In FIG. 6H, status indicator 614 indicates that meeting space 1, building A is currently reserved for person Y until 10:00, and the claiming affordance 616 is disabled (e.g., no longer displayed).”)
the second user is different from the first user, and the second user utilizes the resource, ([0062] “In some embodiments, a second device located inside of the meeting space is synchronized with the first device (e.g., a meeting organizer can check into a meeting with either device) and also capable of interfacing with a user account and/or equipment within the meeting space…”)
the processor updates the progress management information stored at the information processing apparatus in response to receiving the first issue when the second issue has not been received from the information processing terminal, and transmits the updated progress management information to the information processing terminal via the network, and ([0433] FIGS. 15B-15C illustrate a sequence in which a user checks-in to an upcoming reservation of the meeting space while the meeting space is unoccupied. FIG. 15B also illustrates the first electronic device 502-A-1 detecting a left-to-right swipe gesture over the claiming affordance 1514 with a contact 1526. FIG. 15C shows that the status indicator 1512 displayed by the first electronic device 502-A-1 and the second electronic device 504-A-1 indicates “MEETING IN PROGRESS” in response to the left-to-right swipe gesture over the claiming affordance 1514 in FIG. 15C.)
the information processing terminal updates at least a current status field included in the second graphical user interface to reflect a use status of the resource indicated in the updated progress management information received from the information processing apparatus. ([0433] FIGS. 15B-15C illustrate a sequence in which a user checks-in to an upcoming reservation of the meeting space while the meeting space is unoccupied. FIG. 15B also illustrates the first electronic device 502-A-1 detecting a left-to-right swipe gesture over the claiming affordance 1514 with a contact 1526. FIG. 15C shows that the status indicator 1512 displayed by the first electronic device 502-A-1 and the second electronic device 504-A-1 indicates “MEETING IN PROGRESS” in response to the left-to-right swipe gesture over the claiming affordance 1514 in FIG. 15C.)

Regarding the following limitation, 
wherein the first user does not utilize the resource, 
Holmes teaches ([0203] “In some embodiments, the controller 510 is operated by a scheduling administrator for a specific building or a campus of buildings.”  [0346] “…the administrator has a dashboard view of meeting spaces […] and reservation schedules.”), which suggests that a user who does not utilize the resource could interact with a progress management terminal.  Holmes also teaches, see [0217], “In some embodiments, a reservation is claimed or checked into without authenticating the user as the reservation holder (e.g., person X in FIG. 6A) or an invitee (e.g., as shown in FIGS. 6A-6B). As such, any user is capable of checking in for the reservation of person X from 10:00 to 11:00.”, which suggests that a user checking in for a reservation does not necessarily utilize the resource.  
To the extent that Holmes does not explicitly teach wherein the first user does not utilize the resource, Robertson teaches the technique of a representative, who does not utilize a resource, performing a check-in of a user via a kiosk located in a reception lobby.  (See [0049] “…the check-in request may be transmitted via an electronic kiosk in the hotel lobby, via […] an actual in-person check-in entered by a […] representative”).  
The teachings of Robertson are applicable to Homes as they both share characteristics and capabilities, namely, they are directed to managing access to resources such as rooms.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a user who does not utilize a resource as taught by Robertson in the system of Holmes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10.  Claim 10 is directed to a method that recites limitations that are parallel in nature to those addressed above in claim 1, which are directed toward a system.  Claim 10 is therefore rejected for the same reasons as set forth above for claim 1.  

Claim 2.  Holmes, in view of Robertson, teaches the resource management system according to claim 1.  Holmes further teaches, 
wherein the operation of the first button causes the progress management terminal to send a third issue to the information processing apparatus, the third issue indicating that a start of a use of the resource, and  ([0215] FIG. 6A “…a claiming affordance 616, which, when activated (e.g., with a left-to-right swipe gesture or a predefined gesture such as a one finger tap gesture), causes the status indicator 614 to change (e.g., change from reserved to meeting in progress/meeting starting soon, or from available to meeting in progress)”)
the second issue indicates the start of the use of the resource to the information processing apparatus. ([0253] FIG. 7A “a claiming affordance 716, which, when activated (e.g., with a left-to-right swipe gesture or a predefined gesture such as a one finger tap gesture), causes the status indicator 714 to change (e.g., change from reserved to meeting in progress/meeting starting soon, or from available to meeting in progress)”  [0207] “…controller 510 obtains information from and provides scheduling information to the first devices 502 and the second devices 504 through a network 515…”)

Claim 3. Holmes, in view of Robertson, teaches the resource management system according to claim 2.  Holmes further teaches,  
wherein the resource is a meeting room, ([0203] “the controller 510 manages and maintains a scheduling and reservation system for one or more meeting spaces (e.g., conference rooms, open air meeting spaces, and/or the like)”)
the third issue indicates a room entry by a participant to the meeting room, and ([0219] “FIG. 6E shows that the status indicator 614 indicates “MEETING IN PROGRESS” in response to the left-to-right swipe gesture over the claiming affordance 616 in FIG. 6E. As such, the user checked in for the reservation and claimed meeting space 1, building A after to the start of the reservation.”)
the second issue indicates the room entry by the participant to the meeting room to the information processing apparatus. ([0255] “The meeting status interface 705 in FIGS. 7A-7Z is similar to an adapted from the meeting status interface 605 in FIGS. 6A-6W. Thus, according to some embodiments, the status indicator 714 and the claiming affordance 716 of the meeting status interface 705 function according to the same principles as described in FIGS. 6A-6W with reference to the meeting status interface 605.”)
Examiner notes that device 504 as shown if FIGS. 7A-7Z “functions according to the same principles as the device 502 in FIGS. 6A-6W” ([0255]).  Therefore, either device 502 or 504, as shown in FIGS. 5A and 5B can be used to indicate a room entry (i.e. Meeting in progress).  

Claim 4. Holmes, in view of Robertson, teaches the resource management system according to claim 2.  Holmes further teaches,
wherein the program instructions further cause the processor of the information processing apparatus to store reservation information of the resource, ([0203] “controller 510 manages and maintains a scheduling and reservation system for one or more meeting spaces”)
wherein the information processing apparatus cancels the reservation information of the resource in a case where the second issue has not been received by a predetermined time with respect to a start time of a reservation of the resource, ([0331] “In some embodiments, in accordance with a determination that the meeting space is reserved for an existing meeting and a check-in deadline has lapsed, the device changes (932) the status indicator to indicate that the meeting space is available. In some embodiments, if a reservation is not checked into before the check-in deadline, the meeting space becomes available for local takeover and the meeting space is released to the scheduling tool for subsequent remote reservations. For example, with reference to FIG. 6D, if the 10:00-11:00 reservation is not checked into before 624, the 10:00-11:00 reservation is removed from the schedule and the meeting space is made available for takeover. In this example, the status indicator changes from “RESERVED” to “AVAILABLE”, and the claiming affordance is enabled for local takeover (e.g., displaying the prompt “slide to takeover””)
and does not cancel the reservation information of the resource in a case where the first issue is received from the progress management (See at least [0587] - [0590] and FIG. 15A – 15C, teaching that a user can check-in to a meeting from either the first or second device, which are in communication with the server containing reservation information, which therefore updates the status information on the other device.  One of ordinary skill in the art would recognize, that the information processing apparatus does not cancel the reservation when the space was checked-in from the second device, which updates the first device with the checked-in status of the space.  Specifically, [0590] teaches “As one example, FIGS. 15B-15C show a sequence in which a user input detected by the device 502-A-1 (e.g., the left-to-right swipe gesture over the claiming affordance 1514 in FIG. 15B) causes the status indicator 1512 displayed by the device 502-A-1 and the device 504-A-1 to change from “RESERVED” to “MEETING IN PROGRESS.”  In some embodiments, the user instead checks-in to the upcoming reservation/meeting of the meeting space via the device 504-A-1.”)

Claim 7. Holmes, in view of Robertson, teaches the resource management system according to claim 1.  Holmes further teaches, 
wherein the information processing terminal transitions, in a case where the depressing of the second button on the screen for receiving the use of the resource, the screen for receiving the use of the resource, (Holmes [0215] “In FIG. 6A, the claiming affordance 616 also prompts the user to “slide to check-in.””  [0219] “FIGS. 6A-6B illustrate a sequence in which a user checks-in to an existing reservation of meeting space 1, building A. FIG. 6A also illustrates detecting a left-to-right swipe gesture over the claiming affordance 616 with a contact 620. FIG. 6B shows that the status indicator 614 indicates “MEETING IN PROGRESS” in response to the left-to-right swipe gesture over the claiming affordance 616 in FIG. 6A.”)
generate, in a case where the first issue is received, a fourth issue indicating that the screen for receiving the use of the resource transitions, even though the second issue is not received from the information processing terminal, (Holmes, see at least [0587] - [0590] and FIG. 15A – 15C, teaches that a user can check-in to a meeting from either the first or second device, which updates the status information on the other device.  Specifically, [0590] teaches “As one example, FIGS. 15B-15C show a sequence in which a user input detected by the device 502-A-1 (e.g., the left-to-right swipe gesture over the claiming affordance 1514 in FIG. 15B) causes the status indicator 1512 displayed by the device 502-A-1 and the device 504-A-1 to change from “RESERVED” to “MEETING IN PROGRESS.”  In some embodiments, the user instead checks-in to the upcoming reservation/meeting of the meeting space via the device 504-A-1.”)
and send the fourth issue to the information processing terminal, and transitions the screen for receiving the use of the resource, even when the second button is not depressed based on the fourth issue. (Holmes [0590] causes the status indicator 1512 displayed by the device 502-A-1 and the device 504-A-1 to change from “RESERVED” to “MEETING IN PROGRESS.”  In some embodiments, the user instead checks-in to the upcoming reservation/meeting of the meeting space via the device 504-A-1.”)

Claim 11. Holmes, in view of Robertson, teaches the resource management system according to claim 1.  Holmes further teaches, 
wherein the resource management system includes a plurality of progress management terminals, (See FIG. 5A showing a plurality of progress management devices.  See also [0204] “For example, as shown in FIG. 5A, building A includes a plurality of meeting spaces 1, . . . , X. According to some embodiments, each of the meeting spaces is associated with two devices. For example, meeting space 1 of building A includes a first device 502-A-1 and a second device 504-A-1 (e.g., the portable multifunction device 100, or the device 300). Similarly, meeting space X of building A includes a first device 502-A-X and a second device 504-A-X (e.g., the portable multifunction device 100, or the device 300).”)
each progress management terminal of the plurality of progress management terminals displays the first graphical user interface of the resource managing screen including the buttons in the first graphical user interface of the resource management screen that correspond to the tasks in the reception workflow for the progress management information, and ([0215] “As shown in FIG. 6A, the meeting status interface 605 further includes: the current time (e.g., 9:47); a status indicator 614 indicating a current availability or reservation status of meeting space 1, building A; a claiming affordance 616, which, when activated (e.g., with a left-to-right swipe gesture or a predefined gesture such as a one finger tap gesture), causes the status indicator 614 to change (e.g., change from reserved to meeting in progress/meeting starting soon, or from available to meeting in progress); and a schedule affordance 618, which, when activated (e.g., with an upward swipe gesture or a predefined gesture such as a one finger tap gesture), causes a reservation schedule associated with meeting space 1, building A to be displayed (e.g., FIG. 6C). In FIG. 6A, the status indicator 614 indicates that meeting space 1, building A is currently reserved for person X and that person X has to check-in before 10:07. In FIG. 6A, the claiming affordance 616 also prompts the user to “slide to check-in.””)
an operation of a button from among the buttons displayed at one progress management terminal is indicated at each progress management terminal of the plurality of progress management terminals. ([0063] ”In some embodiments, an action detected by the first device that changes reservation information causes the second device (and potentially also the first device) to update its user interface.”  [0065] “FIGS. 20A-20B illustrate a process for updating a user interface displayed on a first device based on input from a second device. FIGS. 15A-15R describe example user interfaces for updating a user interface displayed on a first device based on input from a second device as performed by a device such as the device described FIG. 24.”)

Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170357917 A1 to Holmes, in view of US 20160300413 A1 to Robertson, and further in view of US 20160227162 A1 to Bargetzi et al (hereafter Bargetzi).

Claim 5. Holmes, in view of Robertson, teaches the resource management system according to claim 2.  Holmes further teaches,
wherein an electronic device is installed in the resource, and (Holmes [0062] “equipment within the meeting space (e.g., environmental controls, projector, smart TV, teleconferencing equipment, etc.)”)
Regarding the following limitations, Holmes teaches, as shown in claim 1 above, the limitations regarding a user checking-in on either a first device or second device to control the reservation for the meeting space, which sends a message to the server running the schedule database.  Holmes does not teach the following limitations, However, Bargetzi teaches,
the program instructions further cause the information processing apparatus to generate control information for starting up the electronic device and send the generated control information to the information processing terminal in response to receiving the second issue from the information processing terminal; and, (Bargetzi, see at least [0315], teaches a portable electronic device of a user communicating with an identification unit,  which is located in or near a conference room and in communication with a scheduling server (i.e. the information processing apparatus), which allows the user to “manage the conference room schedule by viewing the schedule for the conference room, reserving the conference room for a period of time, reserving resources, preconfiguring room and resource settings, starting a meeting, ending a meeting, sharing documentation and viewing resources for the conference room among other things.”  [0377] “The software engines also include a control engine 228. In general, the control engine 228 may be leveraged in association with one or more included software engines and data available in data storage area to send at least one command to control the associated preset resources once the conference room 101 with the preset resources is reserved.”)
generate the control information in response to receiving the first issue from the progress management terminal in a case where the second issue has not been received from the information processing terminal. ((Bargetzi [0377] “control engine 228 sends a command to control the associated preset resources 105 in response to the start and end time of the conference”)
The teachings of Bargetzi are applicable to Holmes as they both share characteristics and capabilities, namely, they are directed to managing devices within a conference room.  One of ordinary skill in the art would have recognized that applying the known technique of Bargetzi to Holmes would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bargetzi to the teaching of Holmes would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such controlling devices in a meeting space based on the reservation status of the room. Further, applying the technique of Bargetzi to Holmes, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient power management of the devices in the meeting space, which provides convience to the user by automatically powering them on when the meeting has started, and reduces the amount of energy consumed by the devices by only having them powered on when a meeting is in progress.

Claim 6. Holmes, in view of Robertson, and further in view of Bargetzi, teaches the resource management system according to claim 5. Regarding the following limitations, 

wherein: 
the progress management terminal receives, in response to the depression of the first button, receives control-information generation information indicating whether the control information is to be generated, 
generates control availability information in a case where the control- information generation information indicates that the control information is to be generated, and 
sends the first issue and the control availability information to the information processing apparatus, 
wherein: 
the information processing apparatus receives the first issue and the control availability information, 
generates, in a case where the control availability information is to generate the control information in a case where the second issue has not been received from the information processing terminal, and 
does not generate, in a case where the control availability information is not to generate the control information, the control information. 
Similar to claim 5 above, Holmes, in view of Bargetzi, teaches the limitations of the scenarios of the button for “checking-in” being activated by either the first or the second device, which sends the information to the central server, and generating and sending the control information to the terminal inside the meeting space for controlling the devices, after the button has been pressed.  Holmes does not explicitly teach the control availability information for determining whether or not to generate the control information.
However, Bargetzi, further teaches determining to generate or not to generate control availability information for controlling the access rights to particular resources in a meeting space based on the authentication rights of a user ([0549] “the enterprise server 2412 may store access rights information for each meeting room that identifies a list of users that have access rights to use the room and its resources, as well as the scope of the access rights. For example, meeting room 2401 may be a general conference room with access rights that allows any user to access its resources, and as such authentication is not required. In another embodiment, access rights can specify that the meeting room 2401 may only be used by a list of certain users. In yet another embodiment, room access rights can give certain rights to authenticated users and limited rights to unauthenticated users. For example, an authenticated user can use any available resources located within the meeting room 2401. An unauthenticated user can, for example, only receive shared presentation content from the presentation gateway, but not transmit presentation content. In another embodiment, a user may have limited or no access to certain areas or resources based on time of day, priority, employment level or a myriad of other factors.)
	One of ordinary skill in the art would have recognized that applying the known technique of Bargetzi to Holmes would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bargetzi to the teaching of Holmes would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such controlling access to resources in a meeting space based on a user’s authentication and access rights. Further, applying the technique of Bargetzi to Holmes, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient control over the resources in a meeting space which provides the benefit of prohibiting unauthorized access or control of the resources by an unauthorized user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170357917 A1 to Holmes, in view of US 20160300413 A1 to Robertson, in further in view of US 8219430 B1 to Thompson et al (hereafter Thompson). 

Claim 8. Holmes, in view of Robertson, teaches the resource management system according to claim 1. Holmes further teaches, 
wherein the screen displayed by the information processing terminal is generated by a software application other than the browser application. (Holmes, see at least [0144] – [0145], teaches application software other than browser software that can be run on the first and second devices.  See also FIG. 7A showing the interface of the application software running on the device (i.e. information processing terminal).)
Regarding the following limitation,
wherein the screen displayed by the progress management terminal is generated by a browser application, and 
Holmes teaches the devices are capable of running browsers, see [0103] and FIG. 3 “browser 147”, but generally teaches that the functionality of the device for room management is performed on a screen displayed by application software, see FIGS. 6A and 7A showing the application interface on the screens of the devices.   
Holmes does not teach that the screen displayed by the progress management terminal is generated by a browser application.  However, Thompson teaches column 4 lines 20 – 27 “The resource management system implemented in the system of FIG. 1A is preferably a browser-based system in which a client program running on computers of the team leaders, supervisors and workers (the web browser) requests information from a server program running on system server 110. System server 110 sends the requested data back to the browser program and the browser program then interprets and displays the data on the computer screen.”
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a browser software of Thompson for the application software of Holmes.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170357917 A1 to Holmes, in view of US 20160300413 A1 to Robertson, and further in view of US 20190340564 A1 to Holmquist et al (hereafter Holmquist) and US 20190303827 A1 to Hashimoto (hereafter Hashimoto).  

Claim 9. Holmes, in view of Robertson, teaches the resource management system according to claim 1.  Regarding the following limitation,
wherein the progress management terminal is installed in a reception of a meeting room as the resource displays each of phases of a task related to the reception of a reserved meeting room on the screen for managing the resource; and
Holmes, see at least [0578], teaches that the devices are interchangeable and one can be located inside meeting space with the other located outside the meeting space.  Holmes further teaches [0071] “In some embodiments, the device is a portable communications device”, which suggests that one of the devices could be located in a reception of a meeting room, but doesn’t explicitly teach the location being in a reception of a meeting room, or the displaying of each of phases of a task related to the reception of a reserved meeting room.  
However, Holmquist teaches (Holmquist [0088] “Other devices may also associated with the physical spaces 302a and 302b. For instance, a door access control device (e.g., card reader) 333 may be installed at the entrances of the floors 301, a large-format display 331 may be installed in the lobbies may serve as meeting status monitors showing real-time statuses for the different physical spaces (e.g., 302a and 302b), a sign-in panel 329 may be installed in the reception area and may be configured with software (e.g., LobbyConnect™) for prompting guests to sign-in”.  See also FIG. 5A – 5C and FIG. 12 – 14 showing interfaces for monitoring the progress of phases of a meeting space.)
One of ordinary skill in the art would have recognized that applying the known technique of Holmquist to Holmes would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Holmquist to the teaching of Holmes would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such devices installed in a lobby for monitoring real-time statuses for different physical spaces such as meeting rooms. Further, applying the technique of Holmquist to Holmes, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient management of multiple resources, such as meeting spaces, from a centralized location such as a lobby or reception area where users typically arrive before attending a meeting in a meeting space.
Regarding the following limitations, 
sends, in a case where depressing of 'room entry", which is one of the phases as the first button, is received, sends a fifth issue indicating that "room entry" is depressed to the information processing apparatus, and 
the information processing apparatus does not perform, in a case where the fifth issue is received, a cancelation of the reservation of the meeting room by regarding it as a case where the fifth issue is received from the information processing terminal, even though there is not received the fifth issue indicating that "room entry", as the second button displayed on a standby screen for waiting for an operation by the participant in the information processing terminal installed in the meeting room, is depressed. 
The limitations are similar to the limitations of claims 4 regarding detection, by the reservation server, of a button being pushed on a first device, and not cancelling the reservation even though it is not detected that a button on a second device was pushed.  The limitations are also similar to claim 7 regarding detecting the beginning of a reservation by using the “check-in” button on either the first or second device, and the status of the device is updated on the other device, therefore not cancelling the reservation if it is detected the “check-in” button was selected on either device.  See at least Holmes, [0587] - [0590] and FIG. 15A – 15C, teaching that a user can check-in to a meeting from either the first or second device, which updates the status information on the other device.  Specifically, [0590] teaches “As one example, FIGS. 15B-15C show a sequence in which a user input detected by the device 502-A-1 (e.g., the left-to-right swipe gesture over the claiming affordance 1514 in FIG. 15B) causes the status indicator 1512 displayed by the device 502-A-1 and the device 504-A-1 to change from “RESERVED” to “MEETING IN PROGRESS.”  In some embodiments, the user instead checks-in to the upcoming reservation/meeting of the meeting space via the device 504-A-1.”
Holmes does not explicitly teach that the button is specifically for “room entry”. Holmes more generally teaches the button is for “check-in”, as shown in FIG. 15B.  
However, Hashimoto teaches [0118] “Furthermore, a cancel button 516 and an enter room button 517 are displayed. The cancel button 516 is a button that is used when the participant cancels the reservation. The enter room button 517 is a button for checking in.” 
The teachings of Hashimoto are applicable to Holmes as they both share characteristics and capabilities, namely, they are directed to techniques for managing conference rooms.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of “enter room” button of Hashimoto for the “check-in” button of Holmes.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Holmes further teaches the information processing terminal installed in the meeting room, see [0578] teaching that the devices are interchangeable and one can be located inside meeting space with the other located outside the meeting space.
Holmes doesn’t explicitly teach that the “enter room” button on the device inside the meeting room is necessarily on a standby screen for waiting for an operation by participant.  
However, Hashimoto further teaches ([0118] “In a right portion of the standby screen 511, a time 514 of the next meeting from the current time is displayed. In addition, information on the person who makes the reservation 515 such as a photograph or an avatar (an icon) of the person who makes the reservation is displayed. Furthermore, a cancel button 516 and an enter room button 517 are displayed. The cancel button 516 is a button that is used when the participant cancels the reservation. The enter room button 517 is a button for checking in.”).  The reason to combine the technique of Hashimoto with the teachings of Holmes persists from above regarding a “room entry” button.  

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170357917 A1 to Holmes, in view of US 20160300413 A1 to Robertson, and further in view of US 20190303827 A1 to Hashimoto.  

Claim 12.  Holmes, in view of Robertson, teaches the resource management system according to claim 1.  Regarding the following limitation, Holmes teaches, 
wherein the reception workflow for the progress management information includes at least one or more phases of lending a card, room entry, and returning the card. ([0590] “As one example, FIGS. 15B-15C show a sequence in which a user input detected by the device 502-A-1 (e.g., the left-to-right swipe gesture over the claiming affordance 1514 in FIG. 15B) causes the status indicator 1512 displayed by the device 502-A-1 and the device 504-A-1 to change from “RESERVED” to “MEETING IN PROGRESS.”  In some embodiments, the user instead checks-in to the upcoming reservation/meeting of the meeting space via the device 504-A-1.”
Similar to claim 9 above, Holmes does not explicitly teach that the button in the workflow is specifically for “room entry”. Holmes more generally teaches the button is for “check-in”, as shown in FIG. 15B.  
However, Hashimoto teaches [0118] “Furthermore, a cancel button 516 and an enter room button 517 are displayed. The cancel button 516 is a button that is used when the participant cancels the reservation. The enter room button 517 is a button for checking in.” 
The reason to combine the teachings of Hashimoto with Holmes would persist from claim 9. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628                 


/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628